The opinion of the court was delivered by
Collamer, Chancellor.
We have-» examined this bill and answer, and the testimony, and we do not find the answer, which is an entire denial of the matters stated in the bill, to be disproved, except by the testimony of one witness. The circumstances, when fully considered on both sides, rather tend to sustain than contradict the answer. (Here the chancellor proceeded fully to consider the testimony.)
But it is said, in argument, that as the defendant took the conveyance in order to enable Beeman fraudulently to obtain a pension from government, as a reduced soldier of the revolution, it is not to be expected, that the proof would be very full and explicit. We find it difficult to see, even if this were true, or in any other view we can take of this case, how the orators are entitled to any relief. If any contract for support exists between Beeman and Story, binding upon Story in law or in chancery, the only privity is between these persons ; and Beeman, and he alone, is entitled to an action, either" in law or chancery. If that contract was made to defraud the government, or any third persons, it was still good and binding on the parties, and only void as to those who were intended to be defrauded, but that was not the town of Milton. *102If the contract were executory, and made in bad faith, and contra bonos mores, so that a court would not enforce it between the parties, still, that creates no privity between the parties to this action. The whole contract alleged, or attempted to be proved, is a personal contract, to which the town is no party. The town may support Beeman or refuse it, if he has a support secured by contract from the defendant ; but because a man has refused to fulfil his contract to another, whereby the other is reduced to poverty, this does not subject him to an action, either in law or chancery, in favor of the town or parish, liable to such poor man’s support. As well might his relatives, who are compelled to yield him support, or his creditors, who are unable to collect their debts, have an action. It is only the parties to the contract, or the persons intended to be affected by a fraud, who can have an. action. The town was no party to this contract, and there is no pretence that any contract was made or conveyance executed with intent to injure or defraud the town.
Bill dismissed.